Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Regarding Applicant’s remarks regarding the consideration of the IDS filed 8 October 2022, the annotated IDS is included herein. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 9 June 2022.
The application has been amended as follows: 
In Claim 2, L1: “composition for a non-aqueous” was replaced with “composition for the non-aqueous”
In Claim 3, L1: “composition for a non-aqueous” was replaced with “composition for the non-aqueous”
In Claim 4, L2: “composition for a non-aqueous” was replaced with “composition for the non-aqueous”
In Claim 5, L4: “layer for a non-aqueous” was replaced with “layer for the non-aqueous”
In Claim 7, L1: “composition for a non-aqueous” was replaced with “composition for the non-aqueous”
In Claim 8, L1: “layer for a non-aqueous” was replaced with “layer for the non-aqueous”

Reasons for Allowance
Claims 1-8 are allowed herein.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest the limitations of independent claim 1 or independent claim 6, particularly “a volume-average particle diameter D of the particulate polymer is 0.5 µm or more and 5 µm or less, a swelling degree of the particulate polymer to an electrolyte solution is more than 1 time and 3 times or less, and the particulate polymer has only one glass transition temperature and the only one glass transition temperature of the particulate polymer is 20°C or higher”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722